Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1 and 3A-3B) in the reply filed on 1/31/2022 is acknowledged. Claims 12-19 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “within an interior of an outer pouch”, in line 8, since it is unclear if “an outer pouch” is one of the “plurality of connected outer pouches” defined in line 2, or a different outer pouch. Examiner suggests replacing “within an interior of an outer pouch” with “within an interior of at least one of the outer pouches”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks et al. (US 2008/0274166) in view of Quan et al. (US 2015/0335870), Kato (US 10,561,831) and Grossman (US 7,659,439).
Regarding claims 1 and 7-10, Sacks discloses a packaging article (See Fig. 2C) comprising: an outer pouch (60 in Fig. 2C) made of an outer pouch material, and comprising one or more sealed outer pouch edges (See three sealed edges in the outer pouch 60 in Fig. 2C) and one or more outer pouch open edges (open right side of outer pouch 60 in Fig. 2C), said outer pouch comprising an interior and an exterior; and at least one inner pouch (pouch 40, formed from elements 70/28 in Fig. 2A) located substantially within an interior of an outer pouch and made of an inner pouch material, the inner pouch comprising: at least one sealed inner pouch edge (See Fig. 2B and sealed edges of Fig. 3B), and at least one open inner pouch edge (See open edge shown in Fig. 3B for removing the contents), the open inner 
Regarding the microneedle holder that holds the microneedle array backing, Quan teaches a microarray device (See Fig. 1a) comprising a microneedle patch comprising a backing (11) having a first major surface, a second major surface, and one or more microneedles (11a) protruding from the first major surface of the backing; and a microneedle holder (12) that holds the microneedle array backing, for the purpose of protecting the patch adhesive prior to use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microarray of Sacks with a holder as taught by Quan in order to better protect the patch before use.
Regarding the specific material of the outer pouch, Kato teaches a microneedle packaging pouch (30) being formed from a multi-layered material comprising aluminum/polyethylene terephthalate/LDPE layers, for the purpose of providing gas barrier properties such as water vapor barrier properties, which advantageously enables the quality of the microneedle device to be maintained (See column 4, lines 1-10 and column 9, lines 8-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer pouch of Sacks-Quan to be formed of a multi-layered material as taught by Kato in order to better protect the contents.
Regarding the plurality of outer pouches connected to one another along shared seal edges, Grossman teaches pouches (See four pouches/packages in Fig. 25) having sealed outer package edges, 
Regarding claim 2, Sacks-Quan-Kato-Grossman discloses the claimed invention except for the specific material of the inner pouch. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner pouch from any known packaging material such as card stock in order to have desired strength.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Sacks-Quan-Kato-Grossman discloses no more than one inner pouch is contained within the interior any one of the connected outer pouches.
Regarding claim 4, Sacks-Quan-Kato-Grossman discloses a plurality of the connected outer pouches each comprise one of the at least one inner pouches within their interiors.
Regarding claim 6, Sacks discloses the at least one inner pouch comprises tab (See tab-shaped element grasped by the user’s hand in Fig. 3A).
Regarding claim 11, Sacks discloses the microneedle array holder further comprises a handle (See element grasped by the user’s hand in Fig. 3A) for manipulating the microneedle array device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks et al. (US 2008/0274166) in view of Quan et al. (US 2015/0335870), Kato (US 10,561,831) and Grossman (US  as applied to claim 1 above, and further in view of Schenz et al. (US 5,361,901). As described above, Sacks-Quan-Kato-Grossman discloses the claimed invention except for the indexing holes. However, Schenz teaches a plurality of connected containers (containers on either side of 12 in Fig. 1) connected to one another side by side, wherein edges of the containers comprise indexing holes (27) for the purpose of accurately locating pockets with respect to assembly equipment (column 1, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the edges of Sacks-Quan-Kato-Grossman with indexing holes as taught by Schenz in order to ensure accurate locating of open ends with respect to assembly equipment, for ease of manufacturing/filling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735